DETAILED ACTION
This Office Action is responsive to application number 16/925,316 CUSTOMIZED AND ASSEMBLED POOL, filed on 7/9/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 3/22/2022 is acknowledged.  The traversal is on the ground(s) that a search for one group would encompass a search for the subject matter of the remaining groups .  This is not found persuasive because searching for a method of manufacture is an entirely different querie that includes processes such as molding and other material processes that are not included in the apparatus or method of installation claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco Moreira Amorim (US Pub. 2016/0151695) in view of Coelho (US Pub. 2018/0299115).
Regarding claim 1 Pacheco Moreira Amorim shows a pool assembly transportable to an installation location (1) comprising: a pool shell (3); a support structure (shown in Fig. 3 as slats on the underside of 3) coupled to an underside region of the pool shell (Fig. 3), the support structure including a base plate (at 5) extending laterally beyond the pool shell (Fig. 3; shell fits within 7 which fits within 4; therefore at 5 would be the widest portion) , the support structure further including at least one support member extending from at least one side of the pool shell (slats shown on the underside of 3), wherein the at least one support member is coupled to the base plate (Fig. 2 via 7); a coping (lip seen on upper edge of 3) extending about a top region of the pool shell; a cladding material (7) positioned externally to the pool shell; and a filtration system including a filter and a pump (¶ [0041]).   But Pacheco Moreira Amorim fails to show the  pool shell comprising a composite material and including a gel coat layer.  However, it is conventional and known that pool shells are often a composite material such as gel coated acrylic reinforced with fiberglass.  Coelho details this in a similar device (¶ [0049]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pacheco Moreira Amorim to include a conventional shell material such as a gel coated acrylic reinforced with fiberglass for the purpose of using conventional materials and manufacturing processes for the shell of the pool assembly. 
Regarding claim 2 Pacheco Moreira Amorim shows the pool assembly of claim 1, but fails to show wherein the pool shell has a width greater than about 2.3 meters and a length that is greater than about 8 meters.  However, the width and length of the pool assembly are design choices within the level of ordinary skill in the art.  Pacheco Moreira Amorim details the size of the pool is 8 square meters than 18.4 square meters or more.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of Pacheco Moreira Amorim as applicant appears to have placed no criticality on the size and since it has been held that as a matter of routine optimization “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding claim 5 Pacheco Moreira Amorim shows the pool assembly of claim 1, wherein the at least one support member comprises a substantially flat surface on a bottom end of the at least one support member such that the substantially flat surface provides support to the pool shell (Fig. 3).  
Regarding claim 6 Pacheco Moreira Amorim shows the pool assembly of claim 1, wherein the pool shell comprises a reinforcement material and thermosetting polymer composite (acrylic reinforced with fiberglass as combined in claim 1).  
Regarding claim 8 Pacheco Moreira Amorim shows a method of installing a customized pool assembly (1) comprising: transporting the customized pool assembly in an assembled manner to an installation location (¶ [0072]); positioning the customized pool assembly on a receiving surface at the installation location (¶ [0072]); connecting the customized pool assembly to a power source (¶ [0071]); a pool shell (3); a support structure (shown in Fig. 3 as slats on the underside of 3) and at least two support members (Fig. 3), the support structure including a base member (at 5) wherein the at least one support member is coupled to the base plate (Fig. 2 via 7); a cladding material (7) covering at least a portion of an outer surface of the pool shell; and a filtration system including a filter and a pump (¶ [0041]).   But Pacheco Moreira Amorim fails to show the  pool shell comprising a composite material and including a gel coat layer.  However, it is conventional and known that pool shells are often a composite material such as gel coated acrylic reinforced with fiberglass.  Coelho details this in a similar device (¶ [0049]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pacheco Moreira Amorim to include a conventional shell material such as a gel coated acrylic reinforced with fiberglass for the purpose of using conventional materials and manufacturing processes for the shell of the pool assembly.
Claims 3-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco Moreira Amorim (US Pub. 2016/0151695) in view of Coelho (US Pub. 2018/0299115) in further view of Romano (US Pub. 2015/0337551).
Regarding claim 3 Pacheco Moreira Amorim shows the pool assembly of claim 1, but fails to show further comprising at least one lifting member coupled to the coping for lifting the pool assembly.  However, in a similar prefabricated and transportable pool (10) Romano shows at least one lifting member (12) coupled to the coping (at 12) for lifting the pool assembly (Fig. 1).   Romano details the lifting members are for being able to grasp the pool by cables and a crane and for positioning the pool (¶ [0025]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pacheco Moreira Amorim to include at least one lifting member coupled to the coping for lifting and positioning the pool as desired and as shown by Romano. 
Regarding claim 4 Pacheco Moreira Amorim shows the pool assembly of claim 3,  but fails to show wherein the at least one lifting member comprises: a lifting bolt, a lifting feature coupled to the lifting bolt, and a receiving feature, wherein the lifting bolt is fastened to the receiving feature through an opening formed in the coping.  However, Romano shows a receiving feature (ring) attached to the coping or through the coping.  Further specifically using a lifting bolt is a design consideration within the level of ordinary skill in the art as the lifting feature shown by Romano performs similarly and predictably.  Further the no criticality appears to be placed on the lifting bolt.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an appropriate and predictable lifting feature that functions in a manner that allows the pool to be lifted and transported as shown by Romano. 
Regarding claims 9 and 10 Pacheco Moreira Amorim shows the method of claim 8, but fails to show wherein the customized pool assembly further comprises at least one lifting member positioned within an opening in the pool shell.  However, in a similar prefabricated and transportable pool (10) Romano shows at least one lifting member (12) positioned within an opening in the pool shell (at 12 attachment of the ring creates an opening in the shell) for lifting the pool assembly (Fig. 1).   Romano details the lifting members are for being able to grasp the pool by cables and a crane and for positioning the pool (¶ [0025]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pacheco Moreira Amorim to include at least one lifting member coupled to the coping for lifting and positioning the pool as desired and as shown by Romano.
Regarding claim 11 Pacheco Moreira Amorim shows the method of claim 10, but fails to specifically show wherein the receiving surface is substantially flat.  However, placing a prefabricated pool on a flat surface is common sense as a pool on uneven or sloping surfaces would create uneven water levels and potential lack of support for the shell if the pool is not placed on a flat surface.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the pool device on a flat surface for the purpose of having proper support for the device and for even water levels. 
Regarding claim 12 Pacheco Moreira Amorim shows the method of claim 11, but fails to show wherein receiving surface is a compressed surface with a thickness of at least 50 mm.  However, compressing the surface with a thickness of at least 50 mm is a design choice within the level of ordinary skill in the art.   The disclosure has not detailed the compression of the surface to be critical and the pool may be placed on many different types of surfaces that may or may not compress at least 50 mm. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the device on an appropriate surface for structural integrity of the device as shown by Pacheco Moreira Amorim shows.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco Moreira Amorim (US Pub. 2016/0151695) in view of Coelho (US Pub. 2018/0299115) in further view of Lisk (US Pub. 2016/0298348).
Regarding claim 7 Pacheco Moreira Amorim shows the pool assembly of claim 1, but fails to show wherein the filtration system is positioned between the pool shell and the cladding material.  However, in a similar device Lisk shows the filtration system (224, 226) positioned between the pool shell (110) and the cladding material (150; Fig. 2).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pacheco Moreira Amorim to include the filtration system between the shell and the cladding for a fully contained system as shown by Lisk. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roux (US Pub. 2018/0148945) shows a similar portable pool; Sanchez (US Pub. 2018/0119440) shows a similar portable and customizable pool;  Reynolds II (US Pub. 2006/0288476) shows the general state of the art of a prefabricated pool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        5/4/2022